Citation Nr: 1748800	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-06 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected left ankle osteochondritis prior to April 23, 2015, and in excess of 30 percent from April 23, 2015 onward.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985, from February 1991 to June 1991, and from November 2001 to August 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Board remanded the claim on appeal, along with a claim of service connection for hypertension, for additional development.

In a July 2017 rating decision, the RO granted service connection for hypertension.  As that benefit sought has been granted in full, the issue is no longer on appeal.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Additionally, a VA examiner has the obligation to elicit information regarding flare-ups of a musculoskeletal disability if an examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups.  See Sharp v. Shulkin, 29 Vet. App, 26 (2017).  

During the appeal period, the Veteran received VA examinations in September 2012, April 2015, and March 2017.  In the September 2012 examination, range of motion testing was conducted, and pain was noted, but it is unclear whether such pain was during active or passive motion, or in weight-bearing or nonweight-bearing scenarios.  Additionally, the Veteran's flare-ups of his left ankle were described, but the examiner did not characterize the additional functional loss, if any, during a flare-up.  In the April 2015 VA examination, the examiner similarly provided range of motion values, but it was unclear whether this was during active or passive motion.  Furthermore, pain was noted during weight-bearing, but the examiner did not remark on pain during nonweight-bearing scenarios.  The examination was not conducted during a flare-up, but the examiner remarked the examination was medically consistent with a flare-up.  Nonetheless, the examiner could not say without speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-up.  With regard to the March 2017 VA examination, range of motion values were elicited, but again, pain in weight-bearing was noted, but not pain in nonweight-bearing.  The examiner also did not comment on whether pain was present during passive motion.  Finally, while the Veteran's description of his flare-ups was noted, the examiner was unable to say whether functional ability was significantly limited with flare-ups.

The Board thus finds that the dictates of both Correia and Sharp have not been fully satisfied in the present case.  Therefore a remand is necessary to provide a full assessment of the Veteran's left ankle disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination for his left ankle disability.  

The joint involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

